           Case 1:17-cv-09554-AKH Document 239 Filed 01/28/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GEISS ET AL,

                                      Plaintiff,

                   -against-
                                                          1:17-cv-09554-AKH
THE WEINSTEIN COMPANY HOLDINGS
LLC ET AL,                                         NOTICE OF MOTION TO DISMISS

                                  Defendants.




          PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law in Support of

Defendant Nancy Ashbrooke’s Motion to Dismiss, and the previously-filed motion to dismiss by

co-defendants (Docket No. 199, 200 and 201), and upon all pleadings and papers filed herein,

Defendant Nancy Ashbrooke moves this Court, before the Honorable Alvin K. Hellerstein, at

the United States Courthouse for the Southern District of New York, 500 Pearl Street, New

York, New York, for an Order dismissing this case pursuant to Rule 12(b) of the Federal Rules

of Civil Procedure, together with such other and further relief as this Court may deem just and

proper.

          WHEREFORE, Defendant Nancy Ashbrooke respectfully requests that Court enter an

order granting the relief requested herein.

Dated: January 28, 2019
       New York, New York

                                                    By:   ___________________________
                                                          Helene R. Hechtkopf (HH-7402)
                                                          Allison N. Angel (AA-1541)
Case 1:17-cv-09554-AKH Document 239 Filed 01/28/19 Page 2 of 2



                                       HOGUET NEWMAN
                                       REGAL & KENNEY, LLP
                                       60 East 42nd Street, 48th Floor
                                       New York, NY 10165
                                       Phone: 212-689-8808
                                       Attorneys for Defendant
                                       Nancy Ashbrooke
